PER CURIAM.
Plaintiff sought to recover damages for the breach of a logging contract for cutting and banking logs and for driving and delivering the same to the hoist as soon as the breaking up of the season would permit. The case was tried to n jury. Verdict was rendered for plaintiffs. This appeal was taken from the order denying a motion for a new trial.
Most of the exceptions were addressed, to errors in the admission or exclusion of evidence. They have all been examined, and found to involve no prejudicial error justifying a reversal. Some of them concerned the opinion of witnesses as to quantity and values. That testimony may have been “unre*533liable and unsafe,” but was admissible. Its weight was for the jury. In one aspect some of these questions and other questions involved the qualifications-of the witnesses to.testify. This matter was addressed primarily to the discre-. tion of the trial court. No abuse of that discretion is apparent. The court’s' refusal to charge that there had been a failure to perform the contract, in that logs cut prior to the extension were not delivered, did not under the circumstances, constitute error.
Affirmed.